DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
02.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.

Reasons For Allowance
03.	Claims 1 – 20 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific processing of geospatial data taught by the Applicant.  The Examiner finds no single prior art reference teaching of identifying spatial data objects in a first geospatial dataset, identifying linear features in a second geospatial dataset, generating an enclosure for both the spatial data objects and the linear features, and generating a set of partition polygons for processing the spatial data objects based on the boundary of the enclosure and the set of linear features, as recited in independent claims 1 and 14.  A thorough search of the prior art reveals the primary reference Virgil (US Patent 8,275,800), which was previously used to reject the claims.  Virgil discloses a similar method in that polygons are generated for a spatial dataset, polygons are identified that contain lines and vertices, the polygons include inner polygons and outer polygons that include spatial data points, and generating multiple polygons that include boundaries of inner and outer polygons.  However, Virgil does not disclose that the boundary of the enclosure and the internal linear features define the vertices of the partition polygons.  Therefore the Examiner believes that the independent claims, as amended, stand in condition for allowance over the cited prior art.  Dependent claims 2 – 13 and 15 – 20 are also believed to be in condition for allowance over the cited prior art for at least the reason listed above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
04.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

June 04, 2022